Title: To James Madison from John Geddes, 26 September 1812
From: Geddes, John
To: Madison, James



(Private)
Sir.
Charleston September 26th. 1812.
By this days Mail you will receive the Unanimous Address of both branches of the Legislature of this state approbatory of your political Conduct as Chief Magistrate of the United states. I, at the same time, take the Liberty of stating to you, that the result of the late proceedings of our Legislature, at our Extra Session evidence a determination on the part of this state, to aid the General government, in the prosecution of the war which has commenced, with vigour and spirit. And to the utmost of their power, to meet the views of government, and to assist in placing the state in a respectable posture of defence—liberal appropriations were made, and every munition of war, was ordered to be procured, with zeal and alacrity.
It may not be deemed improper, to remark, that the federal party have recently held federal Caucus’s in this City, and that they have already agreed on opposing the re-Election of our distinguished member Mr. Cheves, by bringing forward Col. Rutledge in opposition to him. The friends of Mr. Clinton have not been inactive in their endeavours to promote a change in the friendly opinion of the Citizens of this state towards you—and the present administration of the United States. They have lately forwarded and distributed the Address of the New york corresponding Committee—to which a reply is preparing for the Members of the Legislature of this state previous to the choice of Electors of President & Vice President. Major Noah of this City with much Zeal and talents, has manifested his attachment to the Republican cause, and has written several members in support of your re-Election, in opposition to Mr. Clinton. I have been induced, to take the Liberty of mentioning the name of this gentleman to you, from a conviction that you are at all times desirous of knowing those political friends who have laboured in effecting the permanent Security of Republican Interest.
The failure of General Hull, and the subsequent disasters which have occur’ed to his Army, it is believed, will stimulate the Citizens of the United States under the direction of the government, to carry on the War with additional vigour, in order to regain by strong, decisive, and successful operations the ground we have unfortunately lost. The failure, notwithstanding the efforts of your enemies to the Contrary, will be attributed to its proper cause, and there is a firm persuation that no blame can attach itself to the Administration. I think myself warranted in Stating to you, and I state it with great pleasure, that you will unquestionably receive the Unanimous Vote of South Carolina. In this procedure you will at once observe, that we never desert those Citizens who have served us faithfully, and whose sole object is to secure the rights, maintain the honor, and promote the prosperity of the Union. I have the honor, to be with great respect & Esteem your obedient Servant.
John Geddes.
